Citation Nr: 9924482	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for asbestosis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Counsel






INTRODUCTION

The veteran had active service from July 1942 to January 
1946.

In December 1991, the Board of Veterans' Appeals (Board) 
granted entitlement to service connection for asbestosis.  In 
January 1992, the Department of Veterans Affairs (VA) 
Regional Office (RO), effectuating the Board's decision, 
evaluated the disability at 10 percent, effective from July 
9, 1990.  In February 1992, the veteran expressed 
disagreement, and consequently, a statement of the case (SOC) 
was issued to the veteran.  The veteran, thereafter, 
perfected the appeal.  In a September 1992 letter, however, 
the veteran withdrew his appeal.  The veteran wrote, "I see 
no reason to continue with this appeal, and I am hereby 
withdrawing my request for additional evaluation and asking 
that no further action be taken on this case."  Accordingly, 
no subsequent action was taken.  38 C.F.R. § 20.204 (1998).

In February 1997, the veteran indicated that he wanted to 
pursue a claim of entitlement to an increased evaluation for 
asbestosis.  That same month, the RO denied entitlement to an 
evaluation in excess of 10 percent.  The veteran perfected an 
appeal therefrom.

In November 1998, entitlement to service connection for an 
anxiety disorder as secondary to asbestosis was denied.  
Notice of that determination was mailed in December 1998.  In 
January 1999, the veteran filed notice of disagreement and in 
February 1999, a SOC was issued to him.  Thus far, the 
veteran has not filed a substantive appeal.  As such, it has 
not been properly developed for appellate review and is not 
on appeal before the Board.  See generally, 38 C.F.R. 
§§ 20.200-20.202 (1998).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.
2.  The veteran's asbestosis is manifested by a forced vital 
capacity (FVC) to 130 percent of predicted; Forced Expiratory 
Volume in one second (FEV-1) to 113 percent predicted; Forced 
Expiratory Volume in one second to Forced Expiratory Vital 
Capacity (FEV-1/FVC) to 67.76 actual percent; and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) to 67 percent of predicted.
3.  The veteran's asbestosis disability is productive of 
moderate impairment.


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation of 30 
percent for asbestosis are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.14, 4.20, 4.97, 
Diagnostic Codes 6604-6845 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In relevant part, the record shows that in December 1991 the 
Board granted service connection for asbestosis.  In that 
determination, the Board considered the veteran's service 
medical records, which showed normal findings, and VA and 
non-VA medical reports dated from November 1988 to September 
1990.

The Board considered including November 1988 medical 
statements from the Texas Lung Institute, which show on 
examination the lungs were clear to auscultation and 
percussion, pulmonary function tests disclosed FVC to 115 
percent of predicted and FEV-1 to 104 percent of predicted, 
and a report of a chest x-ray showed normal pulmonary 
parenchymal markings of the lower lobes, bilaterally with the 
exception of linear scarring of the left lower lung zone and 
extensive bilateral lower lung zone pleural plaques were 
noted.  Calcified pleural thickening of the left apical area 
was noted and the lungs appeared over inflated.  

The medical statements also showed that the veteran had 
radiographic evidence of benign asbestos-related pleural 
disease, and pulmonary function tests revealed small airway 
obstruction.  An October 1988 chest x-ray report, which 
revealed bilateral pleural plaques and pleural thickening, 
was attached.  A separate November 1988 statement disclosed 
diagnoses of benign asbestos-related pleural disease; very 
mild small airway obstruction; and nodular density seen on 
radiography presumed to be plague, but parenchymal lesion 
must be excluded.

An August 1990 medical statement from the plant physician at 
E.I. Dupont was also considered.  The statement shows that 
the veteran had been treated yearly for asbestos related 
changes in the pleura, i.e., "moderately extensive bilateral 
pleural plaques, and pleural thickening," that he had not 
received treatment for the disorder at that time because it 
was "benign asymptomatic," and that he had been advised to 
avoid asbestos.  

A September 1990 VA examination report shows the veteran had 
asbestosis with probably obstructed as well as restrictive 
pulmonary disease and benign lesions, which may become 
malignant, related to his asbestosis.  Mild lower tract 
obstructive symptoms were also noted.  At that time, 
pulmonary function tests showed FVC to 115 percent predicted, 
FEV-1 to 96 percent predicted, FEV-1/FVC to 62 percent and 
DLCO to 21 percent.  The ratio of FEV-1 to FVC was 62 percent 
and indicative of mild obstructive lung disease and 
obstructive disease confirmed by an increase in total lung 
capacity and respiratory volume.

In January 1992, the RO effectuated the Board's decision and 
evaluated the veteran's asbestosis as 10 percent disabling, 
effective from July 9, 1990.  

On VA examination in April 1992 the veteran complained of 
exertional shortness of breath, clinic cough with sputum of 
an unknown color, and shortness of breath with a cough that 
interfered with sleep.  Examination revealed respiration to 
14 per minute without exertional dyspnea.  The veteran had no 
carotid bruits, distensions of the jugular veins, or 
thyromegaly.  


Auscultation of the lungs revealed only moderately expiratory 
phase; otherwise, the lungs were clear.  X-rays showed 
chronic obstructive pulmonary disease (COPD) with pleural 
thickening and unchanged poorly marginated bilateral nodular 
densities.  Pulmonary function tests revealed FVC to 132 
percent of predicted, FEV-1 to 116 percent of predicted, FEV-
1/FVC to 62 percent, and DLCO to 19 percent of predicted.  
The ratio of FEV-1 to FVC was 62 percent and indicative of 
mild obstructive lung disease and obstructive lung disease 
was confirmed by an increase in total lung capacity and 
respiratory volume.  The diagnosis was chronic obstructive 
pulmonary disease, probably moderately symptomatic.  

Copies of medical statements from the Texas Lung Institute 
and medical and laboratory reports from F.A., M.D., are also 
of record.  The clinical reports from F.A. show in March 1991 
a radiology report revealed pleural thickening of the lungs, 
in June 1991 pulmonary function study tests showed FVC to 122 
percent of predicted, FEV-1 to 105 percent of predicted, FEV-
1/FVC to 67 percent, and DLCO to 75 percent of predicted.  

In a statement received in July 1992, N.A.M. M.D., stated 
that the veteran had had several "annual physicals" since 
1978 and during his last physical he had bilateral pleural 
thickening, an asbestos related disorder.  His pulmonary 
function studies revealed an FVC of 106 percent; FEV-1 to 94 
percent and FEV-1/FVC to 69 percent.  

In a June 1992 statement, S.W.F., M.D., of the Diagnostic 
Clinic of Houston, stated that the veteran had received 
treatment since December 1980 and enclosed medical reports 
and statements dated from December 1980 to January 1981 
showing that the veteran was hospitalized in 1980 for 
shortness of breath and that the discharge diagnoses were 
dyspnea, secondary to mild obesity and mild COPD.


In an August 1992 statement, D.E.J., M.D., a Clinical 
Professor of Medicine from Baylor College of Medicine, in 
part wrote that the veteran's pulmonary function tests showed 
no evidence of volume-restrictive disease (asbestosis) and it 
was apparent that the pleural changes were not producing any 
functional abnormalities.  There was evidence, however, of 
some obstructive airway disease of limited proportions.  The 
obstructive airway problem was not of sufficient magnitude to 
underwrite a claim for disability at that time.  Medical and 
laboratory reports as well as pulmonary function test 
results, recording impressions of bilateral pleural 
thickening and pleural plaque formation, most likely 
secondary to prolonged occupational exposure of asbestosis; 
tortuous thoracic aorta; and linear calcium deposition in the 
pleura over the apex of the left lung, dated from September 
to October 1988 were attached.

Medical reports from Orange Clinical Associates consist of an 
August 1996 examination report, noting that examination of 
the lungs revealed no adventitious sounds, normal excursions, 
and no rales, rhonchi or wheezing, but inspiratory crackles 
were noted, and report of a chest x-ray revealing some 
pleural thickening of the lower lung fields.  Also included 
is a September 1996 clinical entry showing that the veteran 
received treatment for a nonproductive cough with 
intermittent wheezing.  Examination at that time revealed 
that the lungs were clear to auscultation with few 
inspiration crackles at bases.  The assessment was reactive 
airway disease improving and asbestosis, per computed 
tomography scan and chest x-ray.

An April 1998 report of a chest x-ray from E.I. Dupont-
Medical disclosed extensive bilateral areas of pleural 
thickening and pleural calcification, with no progression 
compared with the last examination dated in March 1997.  
There were no mass lesions or active disease.  Pulmonary 
function tests showed FVC to 120.1 percent of predicted, FEV-
1 to 92.7 percent of predicted, and FEV-1/FVC to 59.23.  The 
report also noted that there appeared to be a borderline 
obstructive ventilatory defect.  

In an April 1998 Memorandum, B.B.G., M.D., a Staff Physician 
of the Section of Pulmonary Disease & Critical Care Medicine, 
recalled the veteran's medical and work history.  The 
physician then wrote that the veteran's chief complaint was 
dyspnea on exertion.  The veteran could walk one-half of a 
mile on level ground at a slow pace but he must stop to catch 
his breath after climbing a flight of stairs.  He did not 
notice difficulty when carrying packages short distances.  He 
had two-pillow orthopnea and although he denied a daily 
cough, he appeared to have morning cough producing 2-4 
teaspoons of sputum many mornings.  

The veteran wheezed when recumbent but did not wheeze on 
exertion.  Pulmonary function tests conducted in March 1998 
revealed mild obstructive airways disease with significant 
central and peripheral airways components.  There was very 
marked hyperinflation and diffusion capacity was mildly 
reduced.  The findings were compatible with an emphysematous 
lesion.  Chest x-rays revealed the stigmata of asbestosis, 
chiefly as the presence of pleural plaques, and revealed 
emphysematous changes.  

To summarize, the veteran's chief complaint was of dyspnea on 
exertion.  While his history and chest x-ray findings were 
consistent with asbestosis, his pulmonary function testing 
revealed that an emphysematous obstructive lesion was 
predominant.  Asbestosis would be expected to produce the 
opposite, a restrictive lesion.  Thus, it was probable that 
his impairment was due to emphysema, rather than asbestosis.  
The attached March 1998 pulmonary function test report showed 
FVC to 130 percent of predicted; FEV-1 to 113 percent of 
predicted; FEV1/FVC to 67 percent; and DLCO was to 67 percent 
of predicted.  The report also noted that the veteran 
provided optimal effort and good cooperation.  

VA outpatient treatment reports dated from March 1992 to June 
1998 generally show that the veteran continued to receive 
treatment for COPD but on physical examination, clinical 
findings were essentially normal, as no findings of rales and 
wheezing were detected.  



Included within the reports is a computer printout showing 
that radiographic reports in September 1990 found bilateral 
pleural changes compatible with the veteran's clinical 
history of asbestosis exposure; in April 1992 showed COPD 
with pleural thickening and unchanged poorly marginated 
bilateral nodular densities but radiographically stable since 
September 1990; in August 1994 detected fibro-emphysema; in 
August 1995 revealed severe fibro emphysema and multiple 
bilateral density which may represent pleural plaques or 
possible rib lesions; and in December 1996 revealed fibro-
emphysema and possible asbestosis.  

The record also contains a listing of the veteran's medical 
prescriptions dated from January 1995 to July 1998 and a 
November 1998 VA examination report which primarily discusses 
unrelated disorders.  

Criteria

The veteran seeks entitlement to an increased rating in 
excess of 10 percent.  Disability evaluations are determined 
under VA's Schedule for Rating Disabilities which is found in 
38 C.F.R. Part 4 (1998), and they are designed to compensate 
a veteran for the average impairment in earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 (1998).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's disability is rated as 10 percent disabling 
under Diagnostic Code 6833.  Diagnostic Code 6833 provides 
that asbestosis with FVC less than 50-percent predicted, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; the requirement for outpatient 
oxygen therapy warrants a 100 percent evaluation.  
Asbestosis with FVC of 50- to 64-percent predicted, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation warrants a 60 percent 
evaluation.  Asbestosis with FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56- to 65-percent predicted 
warrants a 30 percent evaluation and FVC of 75- to 80-percent 
predicted, or; DLCO (SB) of 66-to 80-percent predicted 
warrants a 10 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.

The Rating Schedule also provides that COPD shall be rated 60 
percent with FEV-1 of 40- to 55-percent predicted, or; FEV- 
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is warranted with FEV-1 of 56- to 70-percent 
predicted, or; FEV- 1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted, and a 10 percent rating is 
warranted with FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  38 C.F.R. § 4.97, Diagnostic Code 6604.

The general rating formula for restrictive lung disease 
(diagnostic codes 6840 to 6845): FEV-1 less than 40 percent 
of predicted value, or; the ratio of Forced Expiratory Volume 
in one second to Forced Vital Capacity (FEV-1/FVC) less than 
40 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy, warrants a 100 percent rating.  

Restrictive lung disease with FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) warrants a 60 percent rating.  

Restrictive lung disease with FEV-1 of 56- to 70- percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted, warrants a 30 percent rating and 
with FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 
71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted, 
warrants a 10 percent rating.  38 C.F.R. § 4.97, Diagnostic 
Code 6845.

Ratings under diagnostic codes 6600 through 6818, inclusive, 
and 6821 will not be combined with each other.  Where there 
is lung or pleural involvement, ratings under diagnostic 
codes 6819 and 6820 will not be combined with each other or 
with diagnostic codes 6600 to 6818 inclusive and 6821.  A 
single rating will be assigned under the diagnostic code 
which reflects the predominant disability with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96.

Additionally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


It is noted that it is the defined and consistently applied 
policy of the VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3.

Analysis

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  VA, therefore, has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  At this time, it is acknowledged 
that on substantive appeal in June 1998, the veteran argued 
that there was no exertion when his pulmonary function tests 
were conducted.  

In this regard, it is acknowledged that on the March 1998 
pulmonary function test report, the examiner indicated that 
the veteran provided optimal effort and good cooperation 
while testing.  It is also noted that in a September 1998 
letter, the veteran's representative stated that the veteran 
did not wish to report for any further VA examination.  
Nevertheless, because the Board is satisfied that all 
necessary evidence has been received for an equitable 
disposition of the veteran's appeal and adequately developed, 
no additional development is warranted and the duty to assist 
has been fulfilled.  Id. 

Review of the recent medical evidence shows that an increased 
evaluation to 30 percent is warranted.  The Board 
acknowledges the veteran's complaints of experiencing 
increased symptoms associated with his disability such as 
increased shortness of breath and dyspnea on exertion.  

It is initially noted that under Diagnostic Code 6833, 
objective findings show that the veteran's disability picture 
does not more nearly approximate the criteria required for a 
rating in excess of 10 percent.  

As documented above, even though VA and non-VA outpatient 
treatment reports confirmed that the veteran has received 
treatment for shortness of breath and dyspnea on exertion, 
the reports, particularly the March 1998 pulmonary function 
test results, show FVC to 130 percent predicted and DLCO to 
67 percent predicted.  Under the aforementioned rating 
provision, the veteran's disability warrants a 10 percent 
evaluation and no more.  38 C.F.R. §§ 4.7,  4.97, Diagnostic 
Code 6833.

Nevertheless, the Court has also held that the Board is 
required to consider a claim under all applicable provisions 
of law and regulation whether or not the claimant 
specifically raises the applicable provision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592-93 (1991).  As such, the 
Board is obligated in this case to consider other applicable 
provisions of 38 C.F.R. § Part 4.  In this regard, it is 
noted the veteran's respiratory disorder may be rated by 
analogy to the other above-discussed codes under 
Section 4.20.  38 C.F.R. § 4.20 (1998).  

At this time, the Board points out that while service 
connection for COPD and emphysema is not in effect, it is 
extremely difficult and virtually impossible to distinguish 
between impairment attributable to the veteran's asbestosis 
and impairment attributable to the veteran's nonservice-
connected emphysema, and no such differentiation by competent 
medical authority is of record.  Thus, in this respect and 
only in this respect, the benefit-of-the doubt is applied to 
the veteran's claim.  38 C.F.R. § 4.3.

In accordance with the foregoing, the Board notes that the 
Rating Schedule also provides that for COPD and restrictive 
lung disease, a 30 percent rating is assigned with FEV-1 of 
56- to 70-percent predicted, or; FEV- 1/FVC of 56 to 70 
percent, or; DLCO (SB) 56- to 65-percent predicted.  
38 C.F.R. § 4.97, Diagnostic Codes 6604 and 6845.  Upon 
reviewing these schedular criteria and clinical findings 
associated with the veteran's lung disability, the Board 
concludes that, under the aforementioned rating provisions, 
the veteran's disability picture more nearly approximates the 
criteria required for a 30 percent evaluation under either 
Diagnostic Code 6604 or 6845.  


Thus, entitlement to an increased rating is warranted.  
38 C.F.R. §§ 4.7, 4.14, 4.96.  Although pulmonary function 
test results in March 1998 show FVC to 130 percent predicted 
and DLCO to 67 percent predicted, they also show that the 
veteran's actual FEV-1/FVC is 67.76 percent, well within FEV-
1/FVC of 56-70 percent under the aforementioned Diagnostic 
Codes.  38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Codes 6604 
and 6845.  In consideration of the foregoing, entitlement to 
an increased evaluation to 30 percent is warranted.  

The clinical data, however, fail to show that an evaluation 
in excess of 30 percent is warranted.  There is absolutely no 
clinical evidence demonstrating that the veteran's asbestosis 
is manifested by FEV-1 of 40- to 55-percent predicted, or; 
FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit), see 38 C.F.R. 
§ 4.97, Diagnostic Code 6604 and 6845.  Thus, entitlement to 
an increased evaluation of 30 percent is warranted and no 
more.  38 C.F.R. § 4.7.

The Board further notes that the pertinent provisions of 
38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 (1998), 
have been considered.  In this regard, the RO provided the 
veteran with these criteria but did not find that they 
provided a basis upon which to predicate a grant of 
entitlement to an increased evaluation.

In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  However, the Board is 
not required to discuss the possible application of 38 C.F.R. 
§ 3.321(b)(1) when there is no evidence of an exceptional 
disability picture. Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Therefore, an increased evaluation on an 
extra-schedular basis is not warranted.  See Floyd v. Brown, 
9 Vet. App. 88 (1996).


ORDER

Entitlement to an increased evaluation of 30 percent for 
asbestosis is granted, subject to the regulations pertinent 
to the disbursement of monetary funds.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

